FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELBERT THOMAS MARTIN,                             No. 10-56562

               Plaintiff - Appellant,             D.C. No. 5:08-cv-00827-SJO-JEM

  v.
                                                  MEMORANDUM *
DONALD A. RAMBERG, M.D.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, BEA, and N.R. SMITH, Circuit Judges.

       Elbert Thomas Martin, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Martin failed

to raise a genuine dispute of material fact as to whether defendant’s treatment of

his back and leg pain constituted deliberate indifference. See id. at 1058 (prison

officials act with deliberate indifference only if they know of and disregard an

excessive risk to inmate health, and a difference of opinion concerning the

appropriate course of treatment does not amount to deliberate indifference).

      Martin’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-56562